Citation Nr: 0315699	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of meniscectomy of the left knee, effective as of 
July 10, 1991, evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the left knee, status post 
medial meniscectomy, effective as of July 10, 1991, evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1973.

The case initially came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in New Orleans, Louisiana.  At 
present, following a remand to RO in November 2001 for 
additional development, the case is once again before the 
Board for appellate review. 

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before a hearing officer in July 
2000.  A copy of the hearing transcript issued following the 
hearing is of record.   

The Board notes that, as included in the November 2001 Board 
remand, the veteran had previously perfected the issue of 
service connection for an acquired psychiatric disorder.  
However, in a February 2003 rating decision, the RO granted 
the veteran service connection for bipolar disorder versus 
schizoaffective disorder, and awarded a 50 percent disability 
evaluation dating back to the original date of claim filed by 
the veteran in February 1996.  As the February 2003 award 
constitutes a full grant of the benefits sought, the only 
issues before the Board are those set forth in the title page 
of this decision.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

Lastly, the Board notes that, via the August 1992 notice of 
disagreement and September 1999 substantive appeal, the 
veteran originally perfected the issue of an increased 
disability evaluation for medial meniscectomy of the left 
knee with degenerative arthritis.  However, following the 
Board's remand to the RO in November 2001, the RO 
recharacterized the veteran's left knee disability to include 
medial meniscectomy of the left knee with degenerative 
arthritis (effective from August 17, 1973 to prior July10, 
1991, and evaluated as 10 percent disabling), degenerative 
joint disease of the left knee, status post medial 
meniscectomy (effective as of July 10, 1991, and evaluated 
the disability as 10 percent disabling), and the residuals of 
meniscectomy of the left knee (effective as of July 10, 1991, 
and evaluated the disability as 10 percent disabling).  As 
the noted disabilities stem out of the same perfected 
issue/disability and as the veteran's claim for an increased 
rating for his left knee disability(ies) was filed in July 
1991, the issues on appeals are as set forth on the title 
page of this decision. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this appeal.

2.  As of July 1991, the veteran's residuals of meniscectomy 
of the left knee more nearly approximate a disability 
characterized by slight, but not moderate or severe, 
recurrent subluxation or lateral instability.  The range of 
motion of the left knee is characterized by 0 to 150 degrees 
of flexion and -5 degrees of extension.

3.  As of July 1991, the veteran's degenerative joint disease 
of the left knee, status post medial meniscectomy, is not 
characterized by x-ray evidence showing involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of meniscectomy of the left knee, 
effective as of July 10, 1991, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.41-4.42, 4.71a, Diagnostic Code 5257 
(2002).  

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee, 
status post medial meniscectomy, effective as of July 10, 
1991, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because it 
was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings for his left knee disabilities via the 
January 1992 and October 1992 rating decisions, the September 
1999 statement of the case, and the July 2001 supplemental 
statement of the case.  Specifically, the appellant has been 
informed of the need to provide evidence showing that his 
left knee disabilities are more severe than rated by the RO.  
Finally, via a December 2001 RO letter, and the February 2003 
supplemental statement of the case, the veteran was provided 
with specific information concerning the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained.  Pursuant to the November 2001 Board remand, the 
veteran was contacted via correspondence dated December 2001, 
was informed of the need to identify all relevant health care 
providers who have treated him for left knee disabilities, 
and was given the opportunity to submit additional evidence 
or argument in support of the claim.  The appellant was also 
informed that he would be scheduled for additional VA 
examinations as requested in the November 2001 Board remand.  
However, no response was received from the veteran as to the 
names/addresses of any treating health care provider, and he 
was examined by the VA in January 2002 and June 2002.  
Moreover, the veteran has been given the opportunity to 
present additional evidence and/or arguments during a hearing 
on appeal at the RO in July 2000.  As such, the Board finds 
that no additional identified evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, remains outstanding.  Thus, the duty to assist 
requirement has been satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

As discussed above, via the August 1992 notice of 
disagreement and September 1999 substantive appeal, the 
veteran originally perfected the issue of an increased 
disability evaluation for medial meniscectomy of the left 
knee with degenerative arthritis, which was rated as 10 
percent disabling effective August 17, 1973, and as 20 
percent disabling effective July 10, 1991.  Subsequently, 
following the Board's remand to the RO in November 2001, a 
February 2003 rating decision recharacterized the veteran's 
left knee disability to include medial meniscectomy of the 
left knee with degenerative arthritis (effective from August 
17, 1973 and prior to July10, 1991, and evaluated the 
disability as 10 percent disabling), degenerative joint 
disease of the left knee, status post medial meniscectomy 
(effective as of July 10, 1991, and evaluated the disability 
as 10 percent disabling), and the residuals of meniscectomy 
of the left knee (effective as of July 10, 1991, and 
evaluated the disability as 10 percent disabling).  As the 
noted disabilities stem out of the same perfected 
issue/disability and as the veteran's claim for an increased 
rating for his left knee disability(ies) was filed in July 
1991, the issues on appeals are as set forth on the title 
page of this decision. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

Additionally, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2002).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2002).

Turning now to the applicable criteria for evaluating the 
veteran's left knee disabilities, Diagnostic Code 5257 
provides the following evaluations for knee disabilities 
involving recurrent subluxation or lateral instability: 10 
percent for slight; 20 percent for moderate; and 30 percent 
(the maximum allowed) for severe impairment.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).  Since Diagnostic Code 
5257 is not predicated on loss of range of motion, §§ 4.40 
and 4.45 with respect to pain do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2002).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees. And, a 
30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

I.  The Evidence.

With respect to the relevant evidence, medical records from 
the New Orleans VA Medical Center dated from 1991 to 1992 
include August 1991 notations showing the veteran complained 
of weakness in the left knee for one month which was getting 
worse.  X-rays taken at that time revealed lateral left knee 
with degenerative joint disease of the knee joint.  
Additionally, July 1992 notations confirm the veteran was 
diagnosed with degenerative joint disease of the left knee, 
osteophyte of the left medial knee and mild anterior medial 
rotary instability line.  And, August 1992 notations show 
complaints of instability, weakness, occasional locking and 
tightness in the left knee for the prior 8 to 10 years, as 
well as indicated a prior history of surgery for left knee 
torn cartilage in 1971.

Medical records from the Lallie Kemp Medical Center and Dr. 
Howell dated from 1995 to 1999 describe the treatment the 
veteran received for spinal problems and other neurological 
problems, and documented a history of left knee symptoms in 
November 1995.

A September 1999 VA radiology report shows the veteran's left 
knee was diagnosed with degenerative osteoarthritic changes 
of the left knee with possible joint effusion.  And a 
September 1999 VA general examination report notes the 
veteran had full flexion and extension of the left knee with 
pain on full flexion and extension.  He also had full range 
of motion of the left ankle.  His diagnosis was status post 
left knee trauma with surgical repair and degenerative 
arthritis.

A February 2001 VA joints examination report indicates the 
veteran's left knee had range of motion of 0 to 120 degrees 
with crepitation on motion and tenderness mainly along the 
medial joint line, and crepitation under the patella itself.  
He had no medial or lateral collateral ligamentous laxity, 
negative McMurray, negative Lachman, negative anterior drawer 
sign, no deformity, and 2+ of knee swelling.  X-rays reviewed 
revealed degenerative joint disease of the left knee.  
Additionally, an addendum to the examination report included 
by the examiner indicates that the veteran complained of 
having to bear weight on the right knee, but that he had a 
transverse scar on his patella of the right knee.  The 
veteran further reported that he fell and lacerated the right 
knee.  And, the examiner also noted that the veteran had two 
scars on the left knee: one about 4 inches long in the medial 
parapatellar and the other about 3 inches long in the medial 
left knee.

A January 2002 VA joints examination indicates the veteran 
walked with a cane in the right hand but with no obvious limp 
while walking.  His range of motion of the left knee was 
slightly diminished at 0 degrees of extension and 130 degrees 
of flexion ( 0 to 140 degrees considered as normal).  He also 
had palpable osteophytes over the medial condyles of the left 
tibia, and slight discomfort upon performing range of motion 
of the left knee, but no evidence of swelling or instability.  
He also had a well healed surgical scar on the medial 
parapatellar and posteriomedial left knee as a result of the 
original meniscectomy.  X-rays revealed moderate degenerative 
arthritis of both knees, the left knee being much affected 
with degenerative changes.  The examiner further noted that 
the veteran's claims files were not reviewed, but that it was 
expected that, because of the degenerative arthritis of the 
knee, he would have difficulties performing prolonged 
walking, standing or climbing.  His in-service re-injury of 
the left knee was deemed to have more likely than not 
contributed to the progression of the degenerative arthritis 
of his left knee.

Lastly, a June 2002 VA joints examination report indicates 
that the veteran last worked three years ago, and that he had 
not done much significant work since then.  He also reported 
discomfort in both of his knees with the left being worse 
than the right.  The veteran was carrying a cane at this 
time, but was not really using it.  The objective findings 
included no evidence of effusion or local heat, negative 
McMurray sign and drawer sign, no medial or lateral laxity, 
no patellar laxity or crepitance bilaterally, normal range of 
motion bilaterally with flexion of 0 to 150 degrees 
bilaterally and extension of -5 degrees.  X-rays taken at 
this time revealed mild osteoarthritis of both knees.  
Furthermore, the examination report included an addendum by 
the examiner which noted that the claims folders were 
reviewed and that a plate examination was performed on the 
veteran and essentially a normal range of motion was found.  
The examiner noted that there was nothing to substantiate the 
veteran's complaints of knee locking and/or unlocking, 
although there were slight knee changes noted on x-rays which 
would be seen on an individual of the same age.  One 
operation to the knee prior to active duty was noted.  As 
well, the examiner did not note any limitation of range of 
motion or anything to suggest a significant inability to 
perform normal working movements with normal excursion, 
strength, speed coordination or endurance.  No objective 
evidence of pain or weakness or muscle atrophy was noted.   

II.  Residuals of Meniscectomy of the Left Knee, Effective as 
of July 10, 1991,
and Evaluated as 10 Percent Disabling.

Upon a review of the record, the Board finds that the 
preponderance of the evidence does not support the conclusion 
that an increased rating in excess of 10 percent is warranted 
for the veteran's residuals of meniscectomy of the left knee.  
Specifically, the Board acknowledges that VA medical 
notations dated July 1992 indicate that the veteran had 
osteophyte of the left medial knee and mild anterior medial 
rotary instability line, and August 1992 notations show 
complaints of instability, weakness, occasional locking and 
tightness in the left knee for the prior 8 to 10 years.  
However, per the February 2001 VA examination report 
described above, he had no medial or lateral collateral 
ligamentous laxity, negative McMurray, negative Lachman, 
negative anterior drawer sign, and no deformity.  As well, 
per the January 2002 VA examination report, the veteran had 
palpable osteophytes over the medial condyles of the left 
tibia, and slight discomfort upon performing range of motion 
of the left knee, but no evidence of swelling or instability.  
And, the addendum to the June 2002 VA examination report 
indicates that the veteran did not have any limitation of 
range of motion or anything to suggest a significant 
inability to perform normal working movements with normal 
excursion, strength, speed coordination or endurance.  No 
objective evidence of pain or weakness or muscle atrophy was 
noted.

As such, the Board finds that the veteran's residuals of 
meniscectomy of the left knee more nearly approximates a 
disability characterized by slight recurrent subluxation or 
lateral instability of the left knee.  Thus, an increased 
disability evaluation in excess of 10 percent for the 
veteran's residuals of meniscectomy of the left knee is 
denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

In addition, the Board has also considered whether the 
veteran's ligamentous laxity of the left knee should be rated 
under another diagnostic code that could result in a rating 
higher than 10 percent.  See Butts v. Brown, 5 Vet. App. 532 
(1993).  However, as the veteran's left knee has been 
characterized by a range of motion ranging from 0 to 120/150 
degrees, an increased rating in excess of 10 percent is not 
warranted under Diagnostic Codes 5260 and/or 5261.  As 
discussed above, for the assignment of a disability rating in 
excess of 10 percent under Diagnostic Codes 5260 and/or 5261, 
the veteran's left knee must have leg flexion limited to 30 
degrees and/or leg extension limited to 15 degrees, 
respectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261; Butts v. Brown, 5 Vet. 
App. 532 (1993).

The Board has also considered whether the veteran's residuals 
of meniscectomy of the left knee should be assigned a rating 
for arthritis separate from the 10 percent rating assigned 
for the residuals of meniscectomy, as allowed under 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  In this respect, the 
Board acknowledges that, in the February 2003 rating 
decision, the veteran was granted a separate 10 percent 
rating for degenerative joint disease of the left knee, 
status post medial meniscectomy, effective as of July 10, 
1991 (the date of claim), evaluated as 10 percent disabling, 
under Diagnostic Code 5010.  As such, the award of yet 
another separate disability evaluation for arthritis of the 
left knee would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

III.  Degenerative Joint Disease of the Left Knee, Status 
Post Medial Meniscectomy, Effective as of July 10, 1991, and 
Evaluated as 10 percent disabling.

As to the issue of degenerative joint disease of the left 
knee, status post medial meniscectomy, the Board finds that 
the preponderance of the evidence does not support a grant of 
an increased rating in excess of 10 percent.  Specifically, 
the evidence clearly shows that the veteran's disability more 
nearly approximates a disability characterized by x-ray 
evidence showing involvement of two or more major joints or 2 
or more minor joint groups.  However, this disability is not 
characterized by x-ray evidence showing involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  

As discussed above, the addendum to the June 2002 VA 
examination report indicates that the veteran did not have 
any limitation of range of motion or anything to suggest a 
significant inability to perform normal working movements 
with normal excursion, strength, speed coordination or 
endurance.  No objective evidence of pain or weakness or 
muscle atrophy was noted.  Thus, an increased rating in 
excess of 10 percent for the veteran's degenerative joint 
disease of the left knee, status post medial meniscectomy is 
denied.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2002).

IV.  Conclusion.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's left knee disabilities per se have caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, the Board finds 
that the medical evidence of record simply does not show that 
the veteran's disabilities, per se, are productive of marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected left knee 
disabilities, the Board finds that such impairment is 
contemplated in the currently assigned ratings.  And, in this 
case, the evidence does not show that the left knee 
disabilities at issue, alone, are productive of marked 
interference with employment.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An increased disability evaluation in excess of 10 percent 
for the residuals of meniscectomy of the left knee, effective 
as of July 10, 1991, is denied.

An increased disability evaluation in excess of 10 percent 
for degenerative joint disease of the left knee, status post 
medial meniscectomy, effective as of July 10, 1991, is 
denied.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



